DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are considered vague and indefinite for the following reasons:
(a)  Claim 3 introduces “a communication hole” in line 5.  It is unclear if the container has two communication holes or if this is the same communication hole introduced in independent claim 1.
(b)  The dependent claims not specifically mentioned are rejected as being dependent upon a rejected base claim since they inherently contain the same deficiencies therein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Margolin (U.S. 6,510,785).  Margolin teaches a packaging container 10 for food (col. 1 lines 6-9), comprising a container 12 in a shape in which the first food is contained a strainer part 42 that includes a central protruding communication hole 64 to induce convection of steam along with a circumferential strainer area that contains further strainer holes 46 for steam convection and an area (cavity of 42) to hold a second food different from the first food stacked onto the container, and a cover 24 configured to seal the container and a strainer part.

Regarding claim 2, the container 12 has a cylindrical shape with the top of the container open at 22, the strainer part 42 is stacked thereon (figure 4), and the cover 24 is provided with a cover step at 30 that grips and fixes to the top of the container at 22 and is configured to cover and seal the container.



Regarding claim 6, the first food comprises of a liquid (liquid removed from strainer cavity), and the second food comprises of noodles (capable of containing noodles).  Note the claims are drawn to the container (for use with food) and not to the combination of the container and the food.  The food is not an element of the claimed invention, the food is part of the intended use of the container.

Regarding claim 7, the strainer part 42 is inserted into the container to a depth at which the first food contained in the container is not affected (when the amount of liquid is at a level below the bottom wall of the strainer).

Regarding claim 8, Margolin teaches a packaging container 10 for food (col. 1 lines 6-9), comprising a container 12 with an open top at 22 and a shape in which the first food comprising of a liquid is contained when the amount of liquid is at a level below the bottom wall of the strainer), a strainer part 42 provided with a plurality of strainer holes 46 through which steam generated from the first food passes, stacked on a top of the container (figure 4), and configured to contain second food different from the first food (solid food), and a cover 24 configured to cover the top of the container (figure 4) and seal the container and the strainer part, wherein the strainer part 42 comprises a strainer provided with the strainer holes 46 and concave regions in which the second food is contained (defined by walls and bottom wall), and a guide protrusion 58 formed to relatively protrude from the concave regions and provided with a communication hole 64, through which the steam passes, in the center thereof.


Regarding claim 10, the strainer 42 is configured to have a diameter corresponding to the top of the container and stacked on the top of the container (figure 4).

Regarding claim 12, the container 12, strainer part 42, and the cover 24 are formed of the same material (plastic), or at least one of the container, the strainer part and the cover is formed of a different material.

Allowable Subject Matter
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the strainer.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736